Citation Nr: 0944457	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, which is currently rated as 0 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.    

In March 2009, the Board remanded this matter for additional 
development with regard to the Veteran's hearing loss claim 
on appeal, and with regard to an increased rating claim then 
on appeal for service-connected post-traumatic stress 
disorder (PTSD).  

In response, VA provided the Veteran with additional medical 
inquiry and notification regarding each claim.  And in an 
August 2009 rating decision, a 100 percent evaluation was 
assigned for service-connected PTSD, with major depressive 
disorder and alcohol dependence.  An effective date of April 
4, 2005, was assigned for the increased rating.  As such, the 
Board views this award as a total grant of the benefits 
sought on appeal with regard to that issue.  

The sole remaining issue on appeal, therefore, is the 
increased rating claim for bilateral hearing loss.  


FINDINGS OF FACT

1.	The Veteran had noncompensable hearing loss prior to July 
1, 2005.  

2.	From July 1, 2005 to May 3, 2009, the Veteran had Level II 
hearing acuity in his right ear, and Level V hearing acuity 
in his left ear. 

3.	From May 4, 2009, the Veteran has had noncompensable 
hearing loss.     





CONCLUSIONS OF LAW

1.	The criteria for a compensable rating, for the Veteran's 
service-connected bilateral hearing loss, had not been met 
prior to July 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2009). 

2.	From July 1, 2005, to May 3, 2009, the criteria for a 10 
percent rating, for the Veteran's service-connected bilateral 
hearing loss, had been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2009).

3.	From May 4, 2009, the criteria for a compensable rating, 
for the Veteran's service-connected bilateral hearing loss, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in August 2006, followed by readjudication in an 
August 2009 supplemental statement of the case.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  

In addition, the Board observes that the Veteran has been 
represented by a service organization throughout the claim.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his increased rating claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Increased Rating

In a September 1995 rating decision, VA service connected the 
Veteran for right ear hearing loss at 0 percent disabling.  
In an August 2009 rating decision, VA service connected the 
Veteran for left ear hearing loss.  In that decision, VA 
assigned a noncompensable evaluation for bilateral hearing 
loss.  

In this matter, the Board will evaluate the medical evidence 
to determine whether a higher rating has been warranted at 
any time during the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim); Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings).  See also 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The record contains VA audiology examination reports dated in 
June 2004, July 2005, and May 2009.  

The June 2004 examination showed that the Veteran's right ear 
had 92 percent speech recognition.  In the right ear, decibel 
loss (dB) at 1000 Hertz (Hz) was 10dB, with a 15dB loss at 
2000, a 55dB loss at 3000, and a 60dB loss at 4000.  The 
average decibel loss for the right ear was 35 decibels.  In 
the left ear, the examination indicated 96 percent speech 
recognition.  Decibel loss at 1000 Hz was 20dB, with a 20dB 
loss at 2000, a 70dB loss at 3000, and a 90dB loss at 4000.  
The average decibel loss for the left ear was 50 decibels.  

These examination results yielded Level I hearing acuity in 
each ear.  This level of hearing warrants a 0 percent 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  

The July 2005 VA examination showed that the Veteran's right 
ear had 88 percent speech recognition.  Decibel loss at 1000 
Hz was 15dB, with a 15dB loss at 2000, a 60dB loss at 3000, 
and a 60dB loss at 4000.  The average decibel loss for the 
right ear was 38 decibels.  In the left ear, the examination 
indicated 64 percent speech recognition.  Decibel loss at 
1000 Hz was 15dB, with a 15dB loss at 2000, a 65dB loss at 
3000, and a 90dB loss at 4000.  The average decibel loss for 
the left ear was 46 decibels.  

These examination results yielded Level II hearing acuity in 
the right ear, and Level V hearing acuity in the left ear.  
This level of hearing warrants a 10 percent evaluation under 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 
6100.  

The report of the May 2009 VA examination provides that the 
effects of the Veteran's condition on his occupational 
functioning and daily activities was frustration not to be 
able to hear or understand.  The May 2009 VA examination 
found that the Veteran's right ear had 92 percent speech 
recognition.  Decibel loss at 1000 Hz was 15dB, with a 15dB 
loss at 2000, a 60dB loss at 3000, and a 65dB loss at 4000.  
The average decibel loss for the right ear was 39 decibels.  
In the left ear, the examination indicated 92 percent speech 
recognition.  Decibel loss at 1000 Hz was 20dB, with a 25dB 
loss at 2000, a 70dB loss at 3000, and a 95dB loss at 4000.  
The average decibel loss for the left ear was 53 decibels.  

These examination results yielded Level I hearing acuity in 
each ear.  This level of hearing warrants a 0 percent 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  

As such, the Veteran's hearing loss has been correctly rated 
as 0 percent disabling from the date of his claim until the 
July 1, 2005 VA examination.  From then until May 4, 2009, 
the Veteran should be rated as 10 percent disabled for his 
hearing loss.  After May 4, 2009, the Veteran should again be 
rated as 0 percent disabled for his bilateral hearing loss.  
See Lendenmann and Fenderson, both supra.    

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2009).  The Veteran has not presented 
any evidence that his particular service-connected hearing 
impairment disability results in a unique disability that is 
not addressed by the rating criteria.  Specifically, there is 
no evidence of frequent hospitalization or marked 
interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular 
schedular standards.  He has not identified any interference 
in his daily life other than frustration in not being able to 
hear or understand.  There is no evidence of any interference 
with employment.  Thus, there is no basis for referral of the 
case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the May 2009 VA examination report noted that 
the only effect on the Veteran's daily life was frustration 
in not being able to hear or understand.  Thus, the most 
recent VA examination report does include information 
concerning how the Veteran's hearing impairment affected his 
daily functioning.  Further, the Veteran was given the 
opportunity to provide additional evidence in that regard 
through his lay statements.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an increased evaluation for bilateral hearing 
loss other than to 10 percent from July 1, 2005 to May 3, 
2009.  As the preponderance of the evidence is otherwise 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied prior to July 1, 2005.  

From July 1, 2005, to May 3, 2009, entitlement to an 
increased evaluation of 10 percent, for service-connected 
bilateral hearing loss, is granted, subject to the law and 
regulations controlling the award of monetary benefits.  

From May 4, 2009, entitlement to a compensable evaluation for 
service-connected bilateral hearing loss is denied.  



____________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


